Citation Nr: 1640787	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  08-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 2005 for the grant of service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an effective date earlier than July 8, 2005 for the grant of service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an effective date earlier than September 5, 2013 for the grant of service connection for unspecified neurocognitive disorder with depression.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating higher than 50 percent for unspecified neurocognitive disorder with depression.

8.  Entitlement to an increased rating for Sjögren's syndrome with gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), asymptomatic hepatitis, dental caries, migraine headaches, sleep apnea, diabetes, and hypertension, rated 50 percent disabling prior to October 27, 2008 and 60 percent disabling since that date.

9.  Entitlement to a certificate of eligibility for specially adapted housing.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO reduced the disability rating for Sjögren's syndrome from 30 percent to 10 percent, from July 8, 2005; and granted service connection for GERD, IBS, and asymptomatic hepatitis as secondary to the service-connected Sjögren's syndrome and assigned a 40 percent disability rating, from July 8, 2005.

The Veteran testified before the undersigned at a September 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

In April 2010, the Board remanded the issue of entitlement to an increased rating for Sjögren's syndrome for further development.

In September 2011, the Appeals Management Center (AMC) granted service connection for dental caries and migraine headaches as secondary to service-connected Sjögren's syndrome and rated the dental caries and migraine headaches as part of the already assigned 10 percent rating for Sjögren's syndrome.

In March 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107  (a)(2) (West 2014).

In April 2012, the Board remanded the issue of entitlement to an increased rating for Sjögren's syndrome for further development.

In a May 2013 decision, a Decision Review Officer (DRO) awarded an increased (30 percent) rating for Sjögren's syndrome with dental caries and migraine headaches, from July 13, 2011.

In March 2014, the Board again remanded the issue of entitlement to an increased rating for Sjögren's syndrome for further development.

The Veteran had also perfected an appeal with regard to claims of service connection for a sleep disability, hypertension, and diabetes mellitus.  In addition, the Board expanded the appeal in its March 2014 remand to include the inferred issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  These service connection and TDIU issues were remanded in March 2014 for further development.  

In an August 2015 decision, a DRO granted service connection for sleep apnea, hypertension, and diabetes mellitus as secondary to service-connected Sjögren's syndrome and rated these disabilities as part of the Sjögren's syndrome.  An increased (50 percent) rating was assigned for Sjögren's syndrome with GERD, IBS, asymptomatic hepatitis, dental caries, migraine headaches, sleep apnea, diabetes, and hypertension, prior to October 27, 2008, and an increased (60 percent) rating was assigned for this disability since that date.  The DRO also awarded a TDIU, from February 1, 2011.  As service connection has been granted for sleep apnea, hypertension, and diabetes mellitus and a TDIU has been awarded during the entire period that the Veteran has been unemployed, the appeal has been resolved as to these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2014 remand, the Board explained that the April 2012 remand had instructed the AOJ to contact the United States Office of Personnel Management (OPM) and request all records considered in the Veteran's 2011 FERS disability retirement determination.  If any records were unavailable, the AOJ was to place a memorandum in the claims file detailing all efforts that were undertaken to obtain such records.  The Board further explained that the AOJ sent a letter to OPM in August 2012 and requested the records identified in the April 2012 remand.  The Veteran submitted copies of such records that were in his possession and these records were associated with the claims file.  Nevertheless, OPM did not directly respond to the August 2012 letter and the AOJ did not otherwise indicate whether any further efforts were undertaken to obtain all available records from OPM or whether any additional records were available.  Hence, the Board instructed the AOJ to again contact OPM and request all records relied upon in making the Veteran's 2011 FERS disability retirement determination.  Efforts to obtain such records were to continue until the records were obtained or it was reasonably certain that they did not exist or that further efforts to obtain them would have been futile.

In June and October 2014 and May 2015, the AOJ contacted OPM and requested the records associated with the Veteran's 2011 FERS disability retirement determination.  Again, however, OPM did not directly respond to these letters and the AOJ did not otherwise indicate whether any additional records were available.  VA's efforts to obtain records requested from a Federal entity must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A (b)(3) (West 2014).  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As there is no indication in the file that OPM responded to the June 2014, October 2014, or May 2015 letters and the AOJ has not formally indicated whether any additional records from OPM exist or whether any further efforts to obtain such records are futile, the Board is compelled to again remand the claim for an increased rating for Sjögren's syndrome with GERD, IBS, asymptomatic hepatitis, dental caries, migraine headaches, sleep apnea, diabetes, and hypertension for compliance with the instructions in its April 2012 and March 2014 remands.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran reported on a June 2015 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he was receiving continuous treatment for Sjögren's syndrome and its residuals from Dr. Shimizu and that the most recent treatment had occurred earlier that month.  The most recent treatment records in the file which have been directly received from Ferrell-Duncan Clinic (which includes records from Dr. Shimizu) are dated in July 2010.  Thus, a remand is also necessary to attempt to obtain all updated relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Lastly, in December 2014 and May 2015 rating decisions and the August 2015 decision, the RO/DRO made the following determinations: denied entitlement to service connection for glaucoma; granted service connection for unspecified neurocognitive disorder with depression and assigned an initial 50 percent disability rating, from September 5, 2013; denied entitlement to a certificate of eligibility for specially adapted housing; and granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 10 percent disability ratings, both from July 8, 2005.  In January and November 2015 and July 2016, the Veteran submitted timely notices of disagreement with respect to these decisions.  A statement of the case has not been issued as to these matters.  38 U.S.C.A. § 7105 (a) (West 2014).  Thus, the Board is required to remand these matters for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the matters of entitlement to earlier effective dates for the grant of service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and unspecified neurocognitive disorder with depression; entitlement to service connection for glaucoma; entitlement to higher initial ratings for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and unspecified neurocognitive disorder with depression; and entitlement to a certificate of eligibility for specially adapted housing.  These issues shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  Contact the United States Office of Personnel Management and request all records relied upon in making the Veteran's 2011 FERS disability retirement determination.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  If additional records pertaining to the Veteran's 2011 FERS disability retirement determination are unavailable or further efforts to obtain such records would be futile, this fact should be documented in the file and a formal finding of unavailability should be made with notice to the Veteran and his representative.

4.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for Sjögren's syndrome, a gastrointestinal disability, hepatitis, a dental disability, headaches, sleep apnea, diabetes, and hypertension from the Ferrell-Duncan Clinic/Dr. Shimizu dated from July 2010 through the present (see the June 2015 VA Form 21-8940).  The AOJ should attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file. 

5.  Obtain and associate with the file all outstanding records of the Veteran's treatment from the VA Heartland Network dated from September 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

6.  If the full benefit sought on appeal with respect to the claim for an increased rating for Sjögren's syndrome with GERD, IBS, asymptomatic hepatitis, dental caries, migraine headaches, sleep apnea, diabetes, and hypertension remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




